Citation Nr: 1509868	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-11 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1973 to June 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014, a Travel Board hearing was held before the undersigned; a transcript is associated with the claims file.  At the hearing, the Veteran was granted a 60 day abeyance for submission of additional evidence.

Under Clemons v. Shinseki, 23 Vet. App. 1 (2009) (in essence), a claim of service connection for a specific psychiatric disability encompasses all psychiatric disabilities however diagnosed.  The matter on appeal is distinguished from that holding in Clemons, as it involves a petition to reopen a claim with a prior final Board denial of service connection for the specific psychiatric diagnosis of PTSD (and there has been a separate unappealed, and now final, rating decision during the pendency of the instant claim/appeal denying service connection for other psychiatric disability).  Consequently, the instant claim is reopen is limited to the specific psychiatric diagnosis of PTSD.

The issue of service connection for PTSD on de novo review is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


FINDINGS OF FACT

1.  An unappealed March 1994 Board decision denied the Veteran service connection for PTSD based essentially on findings that he did not serve in combat and that a stressor event in service was not shown, and that he was not shown to have a diagnosis of PTSD.

2.  Evidence received since the March 1994 Board decision includes new allegations of a stressor event in service and a medical opinion linking a diagnosis of PTSD to that event; relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Inasmuch as this decision grants the portion of the claim that is being addressed (reopens the claim), there is no reason to belabor the impact of the VCAA on this matter, as any notice or duty to assist omission is harmless.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing to fully explain the issue and suggest the submission of evidence that may have been overlooked.  During the April 2014 hearing the undersigned identified the issue on appeal and the elements necessary to substantiate the claim to reopen and the underlying claim of service connection for PTSD, i.e., corroborating evidence of a stressor event in service, and a diagnosis of PTSD based on such stressor, and identified the type of evidence that could be submitted to substantiate the claim.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties mandated in 38 C.F.R. § 3.103(c)(2) were satisfied.



Legal Criteria, Factual Background, and Analysis

A March 1994 Board decision denied the Veteran service connection for PTSD based essentially on findings that he had not served in combat, had not presented corroborating evidence of a stressor event in service, and did not have a valid diagnosis of PTSD.  He did not appeal that decision to the United States Court of Appeals for Veterans Claims (Court), and that decision is final based on the evidence of record at the time.  38 U.S.C.A. § 7104.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The evidence of record at the time of the March 1994 Board decision included the Veteran's STRs which show that in a report of medical history on separation, he endorsed having/having had trouble sleeping and depression (noted to be due to personal problems and his involvement with the Thai government-he had service in Thailand).  Also of record were postservice treatment records which note a diagnosis of PTSD, and a statement from the Veteran that he used drugs to forget what he was doing on the flight line (loading bombs onto planes).

Evidence received since the March 1994 Board decision includes an August 2012 statement from the Veteran's treating VA psychologist, who noted that the Veteran reported witnessing a B-52 that was "shot up" land on the runway and watching 5 dead crewmen being loaded into an ambulance.  It was noted that this incident caused the Veteran to realize he was surrounded by death and destruction.  The psychologist opined that the Veteran meets the DSM-IV diagnostic criteria for PTSD directly related to his combat experiences in the Vietnam War.  This evidence was not of record in 1994, and is new.  As is noted above, for the purpose of reopening it is presumed credible.  As it identifies a (previously unknown) stressor event in service and notes a diagnosis of PTSD based on such stressor, it pertains to unestablished facts necessary to substantiate the claim of service connection for PTSD and raises a reasonable possibility of substantiating such claims.  Consequently, and in light of the "low threshold" standard for reopening endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the evidence received since the prior final Board decision is both new and material, and that the claim of service connection for PTSD may be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for PTSD is granted.


REMAND

As was noted above, the Veteran has alleged a previously unidentified stressor event in service (which is eminently capable of verification), and there is evidence of a diagnosis of PTSD based on such stressor.  The record does not show that there was an attempt to seek verification of the stressor.  While at first blush not likely (given what is known about the use of B-52 aircraft in Vietnam), it is not beyond the realm of possibility.  [If it in fact occurred, it would have been an extraordinary event that was well-documented.]   Consequently, verification of the alleged stressor event must be sought, and if it is verified, an examination to confirm a diagnosis of PTSD based on such stressor would be necessary.  

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be asked to provide further specific information necessary for verification of his alleged stressor event in service (that he witnessed the landing of a B-52 that was "shot-up", and witnessed the transfer of 5 crewmen who were killed onto ambulances.  The AOJ should then arrange for exhaustive development to verify the alleged stressor event.  If the Veteran does not reply to the request for additional information, the development should consist of verification of whether any such event (landing of a B-52 that was hit by enemy fire, and unloading of 5 crewmen who were killed) occurred at any location where the Veteran was stationed (during his period of active duty service). 
 
2.  Then the AOJ should make a formal determination for the record (with explanation) as to whether there is credible supporting evidence of a stressor event in service.

3.  After the above development is completed, and if a stressor event in service is verified, the AOJ should arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine whether he has a diagnosis of PTSD related to the corroborated stressor event in service.  The examiner must be advised of the AOJ's determination regarding whether there is corroborating evidence of a stressor event in service.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran and review of his record, the examiner must provide an opinion that responds to the following:

Does the Veteran at least as likely as not (a 50% or greater probability) have a diagnosis of PTSD based on a corroborated stressor event in service?  If PTSD is not diagnosed, reconcile this finding with the August 2012 statement by the Veteran's treating VA psychologist who found the Veteran to have an Axis I diagnosis of PTSD based on his experiences in service.

The examiner must explain the rationale for the opinion, citing to supporting factual data as deemed appropriate.

4.  The AOJ should then review the record and readjudicate (de novo) the claim of service connection for PTSD.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


